Citation Nr: 1042291	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bony 
destruction of the right sternoclavicular joint, secondary to 
pseudomonas aeruginosa and staphylococcal osteomyelitis, status 
post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking an increased evaluation in excess of 20 
percent for right sternoclavicular joint, secondary to 
pseudomonas aeruginosa and staphylococcal osteomyelitis, status 
post coronary artery bypass graft.  The RO granted compensation 
for this condition pursuant to 38 U.S.C.A. 1151 in an August 2002 
rating decision.  The Veteran filed his present claim seeking an 
increased evaluation in March 2005.

After reviewing the Veteran's claims file, the Board finds there 
is a further duty to assist the Veteran in this matter.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A review of the Veteran's claims file reveals that the most 
recent medical evidence of record is the Veteran's June 2006 VA 
examination for joints, which also includes a July 2006 addendum.  
This evidence is over four years old.  In addition, the Board 
notes there is a considerable discrepancy between the findings 
noted on the June 2006 VA examination report, and the functional 
limitations due to this condition reported by the Veteran on his 
January 2007 substantive appeal.  See Jandreau v. Nicholson, 492 
F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson 
is competent to identify observable symptoms).  Under these 
circumstances, the RO should update the Veteran's treatment 
records, and then schedule him for an updated VA examination.  38 
C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (finding that a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and contemporaneous 
medical examination).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his bony destruction of the 
right sternoclavicular joint, secondary to 
pseudomonas aeruginosa and staphylococcal 
osteomyelitis, status post coronary artery 
bypass graft, since March 2005.  Based on 
his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination(s) to determine 
the severity of his bony destruction of the 
right sternoclavicular joint, secondary to 
pseudomonas aeruginosa and staphylococcal 
osteomyelitis, status post coronary artery 
bypass graft.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail, to include range of 
motion studies and motor strength testing 
of the right shoulder and any other 
effected parts of the right upper 
extremity.  Any indicated diagnostic tests 
and studies must be accomplished.  The 
extent of any incoordination, weakened 
movement, and/or excess fatigability of the 
right upper extremity as a result of the 
Veteran's bony destruction of the right 
sternoclavicular joint, secondary to 
pseudomonas aeruginosa and staphylococcal 
osteomyelitis, status post coronary artery 
bypass graft, must be described in terms of 
additional degrees of limitation of motion 
of the right shoulder.  Any opinion 
provided must include an explanation of the 
basis for the opinion.  If any opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the issue of entitlement to an 
evaluation in excess of 20 percent for the 
Veteran's bony destruction of the right 
sternoclavicular joint, secondary to 
pseudomonas aeruginosa and staphylococcal 
osteomyelitis, status post coronary artery 
bypass graft, must be readjudicated.  If 
the benefit on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


